Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 7 are indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “while associating with each other” in line 5 of claim 1 and line 7 of claim 7. Specifically, claim 1 recites “a storage that is configured to store sensor identification information for identifying a sensor which is attached to a patient and which wirelessly transmits a sensor signal corresponding to physiological information of the patient, and patient identification information for identifying the patient, while associating with each other,” and it is not clear which two prior elements are being reference by “each other.” Claim 7 recites equivalent limitations.
Claims 2-6 and 8 inherit the deficiencies of claims 1 and 7 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 8 fails to include all of the limitations of claim 7 from which it depends based on its recitation of a non-transitory computer readable medium storing a computer program causing the mobile information terminal to execute the method of claim 7. The wording of claim 8 does not make it clear that the mobile information terminal must execute the computer program stored on the non-transitory computer, and a failure to require that the steps of claim 7 be performed as part of claim 8 results in a failure to incorporate all of the limitations of claim 7. Examiner recommends amending claim 8 to clearly recite executing the program in a manner that requires performance of the method according to claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shunsuke (JP2019012887) in view of Welch et al (US Patent Application Publication 2005/0206518).

With respect to claim 1, Shunsuke discloses the claimed mobile information terminal ([62], [68], and [168] describe a device management device; [162] describes the device management device as the terminal operated by the user) comprising:
a storage that is configured to store sensor identification information for identifying a sensor and which wirelessly transmits a sensor signal corresponding to information, and user identification information for identifying the user, while associating with each other ([56], [65], [86]-[89], [91]-[96], and [158] describe storing associations between user IDs and device IDs, and device IDs and sensor IDs; [54] and [75] describe the sensors transmitting various types of measured information; [62], [67], [69], [70], and [72] describe the device management device storing the associations in its own memory);

a wireless communication interface that is configured to receive a connection request signal from at least one sensor, and that is configured to receive the sensor signal from a sensor with which a wireless connection is established ([62], [68], [69], [166], [168], and [178] describe a device management device as including a communication unit which receives connection requests from sensors via Zigbee or other wireless protocols); and

a processor that, when the wireless communication interface receives the connection request signal from the sensor identified by the sensor identification information stored in the storage, is configured to determine whether the sensor identification information is associated with the user identification information or not ([68]-[70], [72], [178], [179], and [184] describe the device management device as having a processor which determines whether the sensor ID matches the stored IDs associated with the user), and

the processor that is configured to
deny establishment of a wireless connection with the sensor that is subjected to the determination, in a case where the sensor identification information that is subjected to the determination is not associated with the user identification information ([72], [74], [141], and [184] describe rejecting the request if the sensor ID is not listed in the associations), and

establish a wireless connection with the sensor that is subjected to the determination, in a case where the sensor identification information that is subjected to the determination is associated with the user identification information ([69], [70], [134], and [179] describe accepting the request if the sensor ID is in the listed associations);

but does not expressly disclose:
the sensor being attached to the user and the user being a patient; and
the information of the sensor signal corresponding to physiological information of the patient.

However, Welch teaches that it was old and well known in the art of sensor monitoring before the effective filing date of the claimed invention to attach a sensor to a patient, associate an ID of the sensor with an ID of the patient, and receive a sensor signal corresponding to physiological information of the patient (Figure 3, [59], [77], [92]-[95], and [102] describe physiologic monitoring devices attached to a patient which produce physiological sensor data and which have sensor IDs associated with corresponding patient IDs).
Therefore it would have been obvious to one of ordinary skill in the art of sensor monitoring before the effective filing date of the claimed invention to modify the system of Shunsuke to attach a sensor to a patient, associate an ID of the sensor with an ID of the patient, and receive a sensor signal corresponding to physiological information of the patient as taught by Welch since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shunsuke already discloses the sensors monitoring information related to a person (see [55] and [191] describing the sensors as including a human/motion sensor) as well as associating user IDs with the sensor IDs, and attaching the sensor to a patient as a user, associating it with the patient, and including physiological information in the signal as taught by Welch would perform those same functions in Shunsuke, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 5, Shunsuke/Welch teach the mobile information terminal according to claim 1. Shunsuke further discloses:
wherein, in a case where the wireless communication interface receives the connection request signal from the sensor that is identified by the sensor identification information stored in the storage, when the sensor identification information is not associated with the user identification information, the processor is configured to cause the wireless communication interface to transmit information indicating denial of establishment of the wireless connection, to the sensor ([72], [73], [142], and [188] describe transmitting a connection refusal notification to the sensor indicating that the connection with the sensor was rejected).

With respect to claim 6, Shunsuke/Welch teaches the mobile information terminal according to claim 1, Shunsuke further discloses: 
a displaying section that is configured to display the information based on the sensor signal ([76], [78], and [102] describe the terminal device displaying the received sensor data);

but does not expressly disclose:
the information being physiological information.

However, Welch teaches that it was old and well known in the art of sensor monitoring before the effective filing date of the claimed invention to display physiological information received from sensors attached to a patient ([84], [92], [140], and [171] describe the mobile device displaying physiologic data received from the sensors).
Therefore it would have been obvious to one of ordinary skill in the art of sensor monitoring before the effective filing date of the claimed invention to modify the combination of Shunsuke and Welch to display physiological information received from sensors attached to a patient as taught by Welch since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shunsuke already discloses displaying information received from the sensors, and including physiological sensors and physiological information as part of the data received and displayed as taught by Welch would perform those same functions in the combination of Shunsuke and Welch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 7, Shunsuke discloses the claimed physiological information management method that, in a mobile information terminal including a storage, a wireless communication interface, and a processor ([62], [68], and [168] describe a device management device having a storage unit, processing unit, and communication unit; [162] describes the device management device as the terminal operated by the user), is executed by the processor, physiological information management method comprising:
storing, in the storage, sensor identification information for identifying a sensor and which wirelessly transmits a sensor signal corresponding to information, and user identification information for identifying the user while associating with each other ([56], [65], [86]-[89], [91]-[96], and [158] describe storing associations between user IDs and device IDs, and device IDs and sensor IDs; [54] and [75] describe the sensors transmitting various types of measured information; [62], [67], [69], [70], and [72] describe the device management device storing the associations in its own memory);

when the wireless communication interface receives a connection request signal from the sensor identified by the sensor identification information stored in the storage, determining whether the sensor identification information is associated with the user identification information or not ([68]-[70], [72], [178], [179], and [184] describe the device management device as having a processor which determines whether the sensor ID matches the stored IDs associated with the user);

denying establishment of a wireless connection with the sensor that is subjected to the determination, in a case where the sensor identification information that is subjected to the determination is not associated with the user identification information ([72], [74], [141], and [184] describe rejecting the request if the sensor ID is not listed in the associations);

establishing a wireless connection with the sensor that is subjected to the determination, in a case where the sensor identification information that is subjected to the determination is associated with the user identification information ([69], [70], [134], and [179] describe accepting the request if the sensor ID is in the listed associations); and

receiving, by the wireless communication interface, the sensor signal transmitted from the sensor with which the wireless connection is established ([62], [68], [69], [166], [168], and [178] describe a device management device as including a communication unit which receives connection requests from sensors via Zigbee or other wireless protocols);

but does not expressly disclose:
the sensor being attached to the user and the user being a patient; and
the information of the sensor signal corresponding to physiological information of the patient.

However, Welch teaches that it was old and well known in the art of sensor monitoring before the effective filing date of the claimed invention to attach a sensor to a patient, associate an ID of the sensor with an ID of the patient, and receive a sensor signal corresponding to physiological information of the patient (Figure 3, [59], [77], [92]-[95], and [102] describe physiologic monitoring devices attached to a patient which produce physiological sensor data and which have sensor IDs associated with corresponding patient IDs).
Therefore it would have been obvious to one of ordinary skill in the art of sensor monitoring before the effective filing date of the claimed invention to modify the system of Shunsuke to attach a sensor to a patient, associate an ID of the sensor with an ID of the patient, and receive a sensor signal corresponding to physiological information of the patient as taught by Welch since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shunsuke already discloses the sensors monitoring information related to a person (see [55] and [191] describing the sensors as including a human/motion sensor) as well as associating user IDs with the sensor IDs, and attaching the sensor to a patient as a user, associating it with the patient, and including physiological information in the signal as taught by Welch would perform those same functions in Shunsuke, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 8, Shunsuke/Welch teach the method of claim 7. Shunsuke further discloses:
a computer readable storage medium storing a computer program causing the mobile information terminal to execute the physiological information management method according to claim 7 ([119] describes a memory storing a program readable by the processing unit for performing the steps);

but does not expressly disclose
the storage medium being non-transitory.

However, Welch teaches that it was old and well known in the art of sensor monitoring before the effective filing date of the claimed invention to store data for execution by a processor in a non-transitory computer readable medium ([98], [112], and [170]).
Therefore it would have been obvious to one of ordinary skill in the art of sensor monitoring before the effective filing date of the claimed invention to modify the combination of Shunsuke and Welch to store the instructions in a non-transitory computer readable medium as taught by Welch since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shunsuke already discloses a memory storing a computer program which causes the terminal to perform the information management method, and making the memory non-transitory as taught by Welch would perform that same function in Shunsuke and Welch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shunsuke (JP2019012887) in view of Welch et al (US Patent Application Publication 2005/0206518) as applied to claim 1, and further in view of Vaglio (US Patent Application Publication 2014/0278523).

With respect to claim 2, Shunsuke/Welch teach the mobile information terminal according to claim 1. Shunsuke does not expressly disclose wherein, in a case where the wireless connection is interrupted for a predetermined time period or longer, the processor is configured to cancel the association between the patient identification information and the sensor identification information.
However, Vaglio teaches that it was old and well known in the art of sensor monitoring before the effective filing date of the claimed invention to cancel an association between patient identifying information and sensor identifying information if a wireless connection is interrupted for a predetermined time period or longer ([5], [20], and [34] describe automatically disassociating a medical device from a patient if a wireless connection with the device is lost; Figure 5 element 524 and [36] describe the medical devices including physiological sensors).
Therefore it would have been obvious to one of ordinary skill in the art of sensor monitoring before the effective filing date of the claimed invention to modify the combination of Shunsuke and Welch to cancel an association between patient identifying information and sensor identifying information if a wireless connection is interrupted for a predetermined time period or longer as taught by Vaglio since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shunsuke already discloses wireless connections between sensors and the mobile information terminal as well as associations with user identifying information and the senor, and canceling the association between patient identifying information and sensor identifying information if the wireless connection is interrupted for a predetermined time period or longer as taught by Vaglio would perform those same functions in the combination of Shunsuke and Welch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 4, Shunsuke/Welch teach the mobile information terminal according to claim 1. Shunsuke does not expressly disclose wherein the mobile information terminal can receive an instruction for causing the processor to cancel the association between the patient identification information and the sensor identification information. 
However, Vaglio teaches that it was old and well known in the art of sensor monitoring before the effective filing date of the claimed invention to cancel an association between patient identifying information and sensor identifying information if an instruction for canceling the association is received ([35], [51], [52], and [66] describe disassociating a medical device from a patient if it receives a confirmation to disassociate the patient and medical device; Figure 5 element 524 and [36] describe the medical devices including physiological sensors).
Therefore it would have been obvious to one of ordinary skill in the art of sensor monitoring before the effective filing date of the claimed invention to modify the combination of Shunsuke and Welch to cancel an association between patient identifying information and sensor identifying information an instruction for canceling the association is received as taught by Vaglio since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shunsuke already discloses wireless connections between sensors and the mobile information terminal as well as associations with user identifying information and the senor, and canceling an association between patient identifying information and sensor identifying information if an instruction for canceling the association is received as taught by Vaglio would perform those same functions in the combination of Shunsuke and Welch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shunsuke (JP2019012887) in view of Welch et al (US Patent Application Publication 2005/0206518) as applied to claim 1, and further in view of Hoglund et al (US Patent Application Publication 2007/0267475).

With respect to claim 3, Shunsuke/Welch teach the mobile information terminal according to claim 1. Shunsuke does not expressly disclose wherein, in a case where, after the wireless connection is interrupted for a predetermined time period or longer, a communication enabled state is restored, the processor is configured to check whether a user of the mobile information terminal is the patient who is identified by the patient identification information or not, and, if it is determined that the user of the mobile information terminal is the patient who is identified by the patient identification information, maintain the association between the patient identification information and the sensor identification information.
However, Hoglund teaches that it was old and well known in the art of sensor monitoring before the effective filing date of the claimed invention to, when a communication enabled state is restored after a wireless connection is interrupted for a predetermined time period or longer, check whether a user of a mobile information terminal is a patient who is identified by patient identification information or not, and maintain an association between the patient identification information and sensor identification information if the user of the mobile information terminal is the patient who is identified by the patient identification information (Figure 6, [9], [11], and [96] describe monitoring whether an item, which may include a patient monitor, has lost wireless communication with a reader for a period of time; [17] describes associating and storing associations of items with the patient; Figure 5 elements 502-510 and [89] describe checking whether the patient is still associated with the reader, i.e. is the user, when a tag is again detected and recording information if the patient is still associated).
Therefore it would have been obvious to one of ordinary skill in the art of sensor monitoring before the effective filing date of the claimed invention to modify the combination of Shunsuke and Welch to, when a communication enabled state is restored after a wireless connection is interrupted for a predetermined time period or longer, check whether a user of a mobile information terminal is a patient who is identified by patient identification information or not, and maintain an association between the patient identification information and sensor identification information if the user of the mobile information terminal is the patient who is identified by the patient identification information as taught by Hoglund since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shunsuke and Welch already teaches wireless connections between sensors and the mobile information terminal as well as associations with user identifying information and the senor, and maintaining an association between patient identifying information and sensor identification information if the patient is still the user of the mobile information terminal after a communication state is restored after interruption of a wireless connection as taught by Hoglund would perform that same function in the combination of Shunsuke and Welch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al, Group Device Pairing based Secure Sensor Association and Key Management for Body Area Networks describes a system for wirelessly connecting a plurality of physiological sensors attached to a patient and associating them with the patient;
Sze et al (US Patent Application Publication 2012/0203078);
Baldus et al (US Patent Application Publication 2009/0184842);
Miodownik et al (US Patent Application Publication 2010/0001838);
Saida (US Patent Application Publication 2014/0043961).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626